                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM S. RITTER, JR.,                               :       No. 3:15cv1235
                    Petitioner                        :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :(Magistrate Judge Carlson)
JOHN TUTTLE, et al.,                                  :
                               Respondents :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is a report and recommendation (hereinafter

“R&R”) filed by Magistrate Judge Martin C. Carlson. The R&R suggests the

denial of William S. Ritter, Jr.’s petition for a writ of habeas corpus, and the denial

of a certificate of appealability. Ritter (hereinafter “petitioner”) has filed objections

to the R&R, and the matter is ripe for disposition.

Background

       The Court of Common Pleas of Monroe County convicted petitioner in 2011

of various offenses relating to an attempted sexual exploitation over the internet

of a person he believed to be a fifteen-year-old girl.

       The Pennsylvania Superior Court summarized the factual background of

this case as follows:

               On February 7, 2009, Detective Ryan Venneman of the
               Barrett Township Police Department was conducting
               undercover operations investigating the crime of internet
               sexual exploitation of children in a Yahoo Instant
Messenger chat room. Detective Venneman was acting
as a young female named “Emily” when he was contacted
online by Ritter, posing as “delmarm4fun,” a 44–year–old
male from Albany, New York. At the onset of the online
chat, “Emily” specifically identified herself to Ritter as a
15–year–old female from the Poconos.

The online conversation was sexual in nature. During the
conversation, Ritter provided “Emily” with a link to his
webcam, asking her to share photographs with him. Ritter
was particularly interested in whether “Emily's” ex-
boyfriend took “any traditional ex pics” of her, by which he
meant nude or provocative photographs. In response to
Ritter's repeated requests to send additional photos,
“Emily” transmitted a photograph to which Ritter replied,
“that'l [sic] get a reaction.” Ritter then stated that he was
“waiting for [“Emily”] to put up another pic so [he] can
continue to “react.”’ The webcam was operational at the
time and displayed a man's face and upper body area.
When queried as to what he meant by “react,” Ritter
responded that he reacted “below the screen,” “where
[his] hands are,” indicating his hands are “down lower.”
Ritter then communicated to “Emily” that he was having a
“big reaction here” and asked “Emily” if she would like to
see more. Ritter then adjusted the webcam to focus on
his genital area where he exposed himself to “Emily” and
proceeded to masturbate.

Ritter turned off the webcam for a period of time. He,
however, continued to engage in sexually explicit
communications with “Emily,” including asking her if she
tasted her ex-boyfriend's penis, her favorite sexual
position, if her ex-boyfriend ejaculated inside her, if he
used a condom, and if she performed oral sex on him.
“Emily” cautioned Ritter that she was only 15 years old
and she did not want them to get in trouble because of
their respective ages. Unfazed by “Emily's” age, Ritter
asked “Emily,” “you want to see it finish?” Ritter then
turned on the webcam and ejaculated in front of the
camera for “Emily.” Detective Venneman then notified
                              2
Ritter of his undercover status and the undercover
operation and directed Ritter to call the police station.

Ritter was subsequently charged with unlawful contact
with a minor (sexual offenses), 18 Pa.Cons.Stat.Ann. §
6318(a)(1), unlawful contact with a minor (open
lewdness), 18 Pa.Cons.Stat.Ann . § 6318(a)(2), unlawful
contact with a minor (obscene and other sexual materials
and performances), 18 Pa.Cons.Stat.Ann. § 6318(a)(4),
corruption of minors, 18 Pa.Cons.Stat.Ann. § 6301(a)(1),
criminal use of a communications facility, 18
Pa.Cons.Stat.Ann. § 7512(a), and indecent exposure, 18
Pa.Cons .Stat.Ann. § 3127.

Prior to trial, the Commonwealth uncovered information,
via a Google search, of Ritter's prior arrests from online
sex sting operations in New York. The public internet
search yielded news articles reporting that, in April 2011,
Ritter communicated online in a chat room with an
undercover police officer posing as a 14–year–old female
and arranged to meet the “girl” at a local business in
Albany. Ritter arrived at the designated location and was
questioned by the authorities; however, he was released
without any charges being filed. Two months later, Ritter
was again caught in the same kind of sex sting after he
tried to lure what he thought was a 16–year–old female to
a fast food restaurant. Ritter was subsequently charged,
but the Albany District Attorney placed the case on hold.

Upon discovery of the publicly available articles regarding
Ritter's prior engagement in internet sex stings, the
Commonwealth requested and later received copies of
those records from the Albany County District Attorney's
Office. The Commonwealth provided Ritter with copies of
the records in compliance with Pa.R.Crim.P. 573.
Unbeknownst to the Commonwealth, the New York state
records were sealed at the time they were forwarded to
the Commonwealth, prompting the Commonwealth to
return the records to the Albany County District Attorney's

                              3
           Office. A petition to unseal the records was subsequently
           filed and granted by the trial court in Albany County1.

           Thereafter, the Commonwealth filed a notice of prior bad
           acts as well as a motion in limine seeking to introduce the
           New York arrest records at trial. In response thereto,
           Ritter filed a motion for dismissal/change of venue as well
           as a motion in limine seeking to preclude this evidence.
           The trial court held a hearing on the motions. At the
           hearing, the Commonwealth's exhibits, consisting in part
           of the New York arrest records, were admitted under seal.
           After the hearing, the trial court entered an order and
           accompanying opinion granting the Commonwealth's
           motion in limine, permitting evidence of Ritter's prior bad
           acts in New York to be admitted at trial.

           Following a jury trial, Ritter was found guilty of all but one
           count. Prior to sentencing, the Supreme Court of the
           State of New York, Appellate Division reversed and
           vacated the order of the Albany County court unsealing
           Ritter's records. Ritter then filed a motion for a new trial
           pursuant to Rule 704(B) or in the alternative to postpone
           sentencing. The trial court sentenced Ritter on October
           26, 2011. At the time of sentencing Ritter made an oral
           motion for extraordinary relief. After extensive argument
           regarding the New York records, the trial court denied
           Ritter's request for a new trial and sentenced Ritter to an
           aggregate period of 18 to 66 months’ imprisonment.

Commonwealth of Pennsylvania v. Ritter, No. 975 EDA 2012, 2013 WL
11250812 *1-2 (Pa. Super. Ct. Nov. 6, 2013).

     He appealed the case to the Pennsylvania Superior Court, which affirmed

his conviction on November 6, 2013. Id. Petitioner appealed to the

Pennsylvania Supreme Court, which denied the appeal on May 21, 2014.




                                         4
Commonwealth of Pennsylvania v. Ritter, 625 Pa. 658 (May 21, 2014). The

instant petition followed on April 20, 2015.

      Petitioner, however, filed this case prematurely, before exhausting his state

court remedies. Specifically, he had not filed a motion under Pennsylvania’s

Post Conviction Relief Act. See 42 PA. CONS. STAT. ANN. § 9501 et seq. We

stayed his petition to allow him time to exhaust the state court procedures. He

filed a motion for post conviction relief in state court. The Court of Common

Pleas denied the petition on October 6, 2016, the Pennsylvania Superior Court

denied it on September 12, 2017, and the Pennsylvania Supreme Court denied it

on May 21, 2017. Thus, we lifted the stay on December 6, 2017. (Doc. 40).

      The instant petition asserts that the trial court violated petitioner’s federal

constitutional rights by admitting at trial evidence of the two New York arrests.

The parties briefed their respective positions and Magistrate Judge Carlson

issued an R&R. Petitioner filed objections to the R&R, bringing the case to its

present posture.

Standard of review

      In disposing of objections to a magistrate judge’s report and

recommendation, the district court must make a de novo determination of those

portions of the report against which objections are made. 28 U.S.C. §

636(b)(1)(c); see also Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983).

                                           5
The court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. Henderson v. Carlson, 812

F.2d 874, 877 (3d Cir. 1987). The district court judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions. Id.

      As noted above, this case involves a petition for habeas corpus relief filed

pursuant to 42 U.S.C. § 2254 (hereinafter “section 2254”). We may grant a

petitioner’s section 2254 habeas corpus petition “only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254.

Discussion

      As set forth in the various opinions issued by the state courts, before the

prosecution at issue, the petitioner had been arrested twice on similar charges

involving internet sex sting investigations.1 These arrests, however, took place in

New York state not Pennsylvania. The Pennsylvania authorities became aware

of these arrests through an internet “Google” search of the petitioner.

Commonwealth v. Ritter, No. 975 EDA 2012, 2013 WL 11250812 *1-2 (Pa.

Super. Ct. Nov. 6, 2013). The Commonwealth of Pennsylvania requested from

New York state the records of these arrests. New York provided the records, but


1
 It unclear if both of these incidents led to formal arrests. For convenience, and
as it doesn’t affect our analysis, we will refer to both of these previous encounters
with law enforcement as “arrests”.
                                            6
Pennsylvania officials later learned that the records were sealed. Id.

Accordingly, they returned the records and filed a motion to unseal them. The

trial court in New York granted the motion to unseal the records. Id.

        The Commonwealth then filed a motion in limine to admit this evidence as

“evidence of prior bad acts” into the trial. Id. The court granted the motion, and

the evidence was indeed admitted at trial. After the trial, but before sentencing,

the New York Appellate Court reversed the trial court and found that the records

should not be unsealed. Id. Evidently, the court ordered the records re-sealed.

        Because the records were eventually ordered re-sealed, albeit after the

trial, the petitioner argues that they should not have been used during his trial, or

in any post-trial proceeding, and a new trial should be held. The Pennsylvania

courts have consistently denied this claim. Now, petitioner makes this issue the

basis for his habeas corpus petition.

        As noted above, we may only grant relief to the petitioner under section

2254 if “he is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254. 2

        The petitioner argues that the state court’s actions in admitting the New

York state records violates the Full Faith and Credit Clause of the United States

Constitution. ART. IV, SECTION 1, UNITED STATES CONSTITUTION. This clause


2
    Apparently, petitioner is no longer in custody.
                                             7
requires that each state recognize the laws, judicial decisions, and public records

of other states. Specifically, the Constitution provides in pertinent part: “Full faith

and credit shall be given in each state to the public acts, records and judicial

proceedings of every other state.” Id.

      Here, petitioner argues that Pennsylvania failed to provide full faith and

credit to New York’s determination that the records at issue should be sealed. In

failing to provide full faith and credit, petitioner argues that they also denied him

due process of the law guaranteed by the Fourteenth Amendment to the

Constitution. We disagree.

      Petitioner’s argument fails for several reasons. First, at the time of the trial,

the records were unsealed. Thus, the state trial court did provide full faith and

credit to New York’s judicial determinations at the time. It was only after the trial

and verdict, when the Pennsylvania record already contained information on the

New York arrests, that New York state court re-sealed the records.

      Then the question becomes whether a new trial was necessary once the

appellate court in New York ruled that the records should be sealed. We

conclude that a new trial was unnecessary. The petitioner points to no relevant

case law which supports his position, and our research has uncovered none.

      Further, the information at issue, was publicly available even when the

records were officially sealed by New York state. In fact, the prosecutors were

                                          8
only put on notice of the arrests due to a “Google” search. Even today an

internet search reveals newspaper articles which discuss the petitioner’s New

York state arrests. 3 The Wikipedia entry on the petitioner also discusses his New

York state arrests.

https://en.wikipedia.org/wiki/Scott_Ritter#Arrests_and_conviction (last visited on

December 13, 2018)

      Additionally, it appears that admission of the evidence itself would not be a

violation of federal law. In fact, the Federal Rules of Evidence allow for the

admission of such evidence. See FED. R. EVID. 404(b) (providing that evidence

of a crime, wrong or other act “may be admissible for . . . proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake or

lack of accident.”).




3
  Without any substantive analysis, the petitioner argues that such extrinsic
evidence should not be considered by the court because at his trial it would have
been inadmissible hearsay. Beyond noting the issue, the petitioner does not
provide a full analysis of this issue. Thus, it is difficult for us to respond to his
argument. Suffice it to say that even if the internet or newspaper articles are
hearsay, many exceptions to the hearsay rule exist, and it is not unlikely that the
evidence would have been admissible.
      Further, besides the articles, the prosecution could have potentially called
to the stand the undercover investigators used in the previous stings to explain
the investigations and how the petitioner had attempted inappropriate conduct
with minor females over the internet. Thus, we are convinced that even if the
records had been sealed at the time of the trial, the prosecution could have found
a way to present the evidence of the prior arrests, or the facts surrounding them.
                                          9
     Moreover, even if the evidence should not have been admitted, petitioner

has not been prejudiced. As the Superior Court noted other “overwhelming

evidence of Ritter’s guilt” was presented. Commonwealth v. Ritter, No. 975 EDA

2012, 2013 WL 11250812 *5 (Pa. Super. Ct. Nov. 6, 2013). The trial court

reviewed some of this evidence in its opinion.

           The facts ascertained at trial established that Detective,
           purporting to be a 15-year-old minor female, engaged in
           conversations of a sexual nature with Defendant over the
           internet. Defendant displayed his penis over a web
           camera and began to masturbate so that Detective could
           witness. Defendant was advised several times that
           Detective was a ‘15-year-old female’ yet continued to
           engage in the act of masturbation over the internet.

Commonwealth v. Ritter, No. 2238 Criminal 2009, Court of Common Pleas
Monroe County Pa, attached to Commwealth v. Ritter, 2013 WL 11250812 (Pa.
Super Ct. Nov. 6, 2013) at 16.

     During the online chat, the undercover officer obtained the telephone

number of the person with whom he was chatting. The detective called the

number and the person he talked to indicated his name was William Scott Ritter

Jr. of Delmar, New York. Id. at 6-7. Further investigation indicated that the

telephone number itself it was a wireless number assigned to William Ritter of

Delmar, New York. Id. at 7. The detective acquired several photographs of the

petitioner and compared them with the web camera video obtained during the

masturbation. Id. The detective determined that masturbator in the video

matched petitioner’s pictures. Id.
                                        10
      Thus, certainly overwhelming evidence, without evidence of the other

arrests, supports the conclusion that the petitioner was the person who explicitly

masturbated online to a person who purported to be a fifteen-year old female.

These actions are the basis for all the crimes which the jury convicted the

petitioner. Accordingly, even if the evidence was improperly admitted it was, as

the Pennsylvania court stated, “harmless error” and the petitioner suffered no

prejudice. 4

      For all of these reasons, we will overrule the petitioner’s objections and

deny his petition for a writ of habeas corpus. We also find that the petitioner has

not made a substantial showing of the denial of a constitutional right. Therefore,

we will decline to issue a certificate of appealability. An appropriate order

follows.

Date: December 14, 2018                         BY THE COURT:


                                                s/ James M. Munley
                                                JUDGE JAMES M. MUNLEY
                                                United States District Court




4
  Petitioner also argues that the Pennsylvania courts and this court should not
have access to the documents at issue because they are currently under seal in
New York state. We find no merit to this argument. The records are part of the
record of petitioner’s state court case. Without an examination of the evidence, it
would be impossible to provide a full analysis of the petitioner’s claim.
                                         11
